IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT



                                            No. 00-30322

                                         Summary Calendar



       BRENDA J. FRANKS,                                                Plaintiff-Appellant,

                                                versus

       KENNETH S. APFEL, Commissioner of Social Security,               Defendant-Appellee.




                            Appeal from the United States District Court
                               For the Western District of Louisiana
                                      USDC No. 98-CV-682

                                         September 15, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Brenda J. Franks appeals the decision of the district court affirming the denial of social

security disability benefits. Franks argues that the administrative law judge (ALJ) erred by disagreeing

with - and ultimately disregarding - the testimony of the vocational expert (VE). The ALJ’s decision

to reject the VE’s response to the second hypothetical was permissible because the response was




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
confined to evidentiary assumptions found to be unsupported by the evidence.1 For the reasons

articulated in the district court’s opinion and magistrate judge’s report, there was substantial evidence

supporting the ALJ’s evidentiary findings and conclusion that Mrs. Franks was not disabled. The

decision of the district court is thus AFFIRMED.

        AFFIRMED.




        1
            See Owens v. Heckler, 770 F.2d 1276, 1282 (5th Cir. 1985).

                                                   2